DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Applicant's statement of traverse of ‘Reentry of withdrawn claims’ in the reply filed on August 24, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 & 13 are generic to the previously withdrawn claims and are believed to be allowable.  This is not found persuasive because Claims 1 & 13 have not been deemed allowable and there exists a major burden on the examiner to examine the previously withdrawn claims based on the originally presented claims, i.e. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-12 and 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The requirement is still deemed proper and is therefore made FINAL.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of copending Application No. 16/184,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a system a method for monitoring and treating respiratory distress in a patient configured to receive patient condition signals, process said condition signals to generate patient condition parameters and a respiratory distress analyzer further configured to determine a state of the respiratory distress.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin et al. (US 2008/01269625) in view of Yun et al. (US 2004/0249416).

Halperin et al. discloses:
1. A system for monitoring and treating respiratory distress in a patient, comprising [e.g., 0005]: a signal input configured to receive patient condition signals indicative of autonomic balance of the patient (e.g., via the disclosed motion, acoustic and temperature sensor 30/110/380); a signal processing circuit (e.g., via the disclosed pattern analysis module 16) configured to process the patient condition signals and to generate patient condition parameters (e.g., via the disclosed generated parameter data) using the processed patient condition signals, the patient condition parameters indicative of the autonomic balance of the patient; and a respiratory distress analyzer (e.g., via the disclosed breathing pattern analysis module 22 that monitors the severity and progression of a clinical episode) configured to determine a state of the respiratory distress using the patient condition parameters, the respiratory distress analyzer including a parameter analysis circuit configured to analyze to determine the state of the respiratory distress (e.g., severity/occurring episode) using an outcome of the analysis {e.g., [0580]-[0584] & (Fig 2)}.


13. A method for monitoring and treating respiratory distress in a patient, comprising [e.g., 0005]: receiving patient condition signals indicative of autonomic balance of the patient; and monitoring the state of the respiratory distress automatically using a respiratory distress monitoring circuit, the monitoring including: processing the patient condition signals; generating patient condition parameters using the processed patient condition signals, the patient condition parameters indicative of the autonomic balance of the patient; analyzing the patient using the patient condition parameters; and determining the state of the respiratory distress using an outcome of the analysis {e.g., [0580]-[0584] & (Fig 2)}.

	Halperin et al. discloses the claimed invention having a system and a method for monitoring and treating respiratory distress in a patient comprising a respiratory distress analyzer configured to determine a state of the respiratory distress using patient condition parameters except wherein a parameter analysis circuit is further configured to analyze said patient condition parameter for a degree of autonomic imbalance and determine a quantitative measure of the state of stress.  Yun et al. teaches that it is known to use methods and devices for treating a subject for a condition caused by an abnormality in the subject’s autonomic nervous system comprising an closed-loop stimulation system that further includes a means of detecting and/or monitoring information related to one or more states of the autonomic nervous system, i.e. the autonomic balance of said subject, in order to effectively provide feedback-modulating therapy that can treat respiratory conditions, i.e. respiratory distress syndrome  (e.g., [0061]-[0062] & [0111]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Halperin et al. with the use of the detecting and monitoring the one or more states of the autonomic system to provide a feedback-modulating therapy to a subject as taught by Yun et al. since such a modification would provide the system and a method for monitoring and treating respiratory distress in a patient comprising a respiratory distress analyzer configured to determine a state of the respiratory distress using patient condition parameter, wherein a parameter analysis circuit is further configured to analyze said patient condition parameter for a degree of autonomic imbalance and determine a quantitative measure of the state of stress for providing the predictable results pertaining to effectively provide feedback-modulating therapy that can treat respiratory conditions, i.e. respiratory distress syndrome  (e.g., Yun, [0061]-[0062] & [0111]).  

Claim(s) 2 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halperin et al. (US 2008/01269625) and Yun et al. (US 2004/0249416), as applied to claims 1 & 13m further in view of Broughton et al. (US 2005/0036943).
Halperin et al. discloses the claimed invention having a system and a method for monitoring and treating respiratory distress in a patient except wherein said system and method further comprise delivering and controlling one or more therapies based on the state of the respiratory distress.  Broughton et al. teaches that it is known to use a diagnostic method for assessing a respiratory condition, i.e. asthma, to identify therapeutic strategies, wherein said method further determines an appropriate treatment protocol for the patient following diagnosis [e.g., abstract, [0006]-[0008].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Halperin et al. with using the one or more therapeutic strategies to treat a respiratory condition as taught by Broughton et al., since such a modification would provide the system and a method for monitoring and treating respiratory distress in a patient except wherein said system and method further comprise delivering and controlling one or more therapies based on the state of the respiratory distress for providing the predictable results pertaining to effectively identifying specific respiratory patients who are most likely to benefit from different treatment protocols available for the management of a respiratory condition {e.g., (Broughton) abstract, [0006]-[0008]}.  
2. The system of claim 1, further comprising: an implantable therapy device (e.g., YUN-element 100) configured to deliver one or more therapies treating the respiratory distress [e.g., YUN-0111]; and a control circuit configured to control the delivery of the one or more therapies based on the state of the respiratory distress (e.g., Broughton, [0006]-[0008]).

14. The method of claim 13, further comprising: delivering one or more therapies treating the respiratory distress using an implantable medical device (e.g., YUN-element 100 & [0111]) including a least a neuromodulation device; and controlling the delivery of the one or more therapies based on the state of the respiratory distress  using a control circuit of the implantable medical device (e.g., Broughton, [0006]-[0008]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 13-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.
The examiner notes the response to the previously-cited double patenting rejection.  The non-statutory double patenting rejection still applies to the above claims and therefore the rejection is maintained.  Appropriate correction is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30 am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792